Citation Nr: 0509620	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-09 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic osteoarthritis of the left knee, post lateral 
and medial meniscus tears, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from January 1980 to January 
1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the RO that denied 
an increased rating for the service-connected post-traumatic 
osteoarthritis of the left knee, post lateral and medial 
meniscus tears, currently rated as 20 percent disabling.  

The case was remanded by the Board to the RO, via the Appeals 
Management Center (AMC) in October 2004 for additional 
development of the record.  In a February 2004 Supplemental 
Statement of the Case, the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The service-connected post-traumatic osteoarthritis of the 
left knee, post lateral and medial meniscus tears, is shown 
to be manifested by complaints of pain and x-ray findings of 
moderate degenerative joint disease with some crepitation, 
but more than a mild functional limitation is not 
demonstrated; neither instability or recurrent subluxation, 
nor malunion of the knee is shown.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for service-connected post-traumatic osteoarthritis 
of the left knee, post lateral and medial meniscus tears, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.71a, 
including Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 5261 
(2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA - Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to an increased rating for the service-connected post-
traumatic osteoarthritis of the left knee, post lateral and 
medial meniscus tears, the Board finds that compliance with 
the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in November 


2004 informed him that to establish a higher rating for his 
service-connected post-traumatic arthritis of the left knee 
status post lateral and medial meniscal tears, the veteran 
must show that the disability has gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The November 
2004 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The November 2004 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed condition.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The November 2004 letter did 
specifically request that the veteran provide any evidence or 
information in his possession that pertained to his appeal.  
Even though the RO did not specifically request the veteran 
to submit all evidence in his possession that pertained to 
his claim prior to the initial May 2002 rating decision which 
denied his claim for increase, the veteran has consistently 
identified relevant VA medical records and has requested that 
these records be obtained and associated with the claims 
file.  The veteran has not indicated in any correspondence to 
the RO that he has any pertinent treatment records in his 
possession.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disability.  
Therefore, for all of the aforementioned reasons, it is 


determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim prior 
to the May 2002 rating decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


II.  Factual Background

Historically, the RO granted service connected for post-
traumatic osteoarthritis of the left knee, post lateral and 
medial meniscus tears, in an August 2001 rating decision.  A 
20 percent rating was assigned for that disability, based at 
least in part, on findings from a July 2001 VA examination 
and evidence that the veteran underwent arthroscopic left 
knee surgery in January 2001.  

On examination of the left knee in July 2001, walking was 
performed with a stiff-legged limp on the left.  An elastic 
knee brace with hinged metal stays was removed for the 
examination, revealing arthroscopic scars about the patella.  
The veteran did not walk on his heels or toes due to 
complaint of pain in the left knee and he did not squat 
beyond chair level for the same reason.  There was no 
swelling about the 


knee.  There appeared to be some weakness on the left.  In 
the supine position, he performed straight leg raising to 90 
degrees bilaterally.  Flexion of the right knee was painless 
to 125 degrees.  The left knee flexed to 90 degrees at which 
angle he complained of pain.  There was no 
hyperextensibility, lateral bending or forward slipping, or 
other abnormal knee joint motion of either knee joint  The 
knee was stable.  The veteran's movements were rhythmical and 
well coordinated.  The examiner concluded that the veteran 
had traumatic arthritis of the left knee secondary to rupture 
of the medial meniscus, status post-arthroscopic debridement.  
The examiner noted that the veteran's prognosis was uncertain 
because he had symptoms continuing, which were greater than 
would be expected six months following meniscectomy surgery.  

In light of the July 2001 VA examiner's opinion that the 
veteran's prognosis was uncertain, the Board remanded the 
case to the AMC in October 2004 to afford the veteran another 
VA examination to determine the current nature, extent and 
severity of the veteran's service-connected post-traumatic 
osteoarthritis of the left knee, post lateral and medial 
meniscus tears. 

The veteran was afforded the VA examination in December 2004.  
The examiner noted that the Board remand, and the claims file 
were reviewed.  The examiner indicated that a diagnosis of 
traumatic arthritis of the left knee secondary to rupture of 
the medial meniscus status post arthroscopic debridement was 
noted at the time of the previous July 2001 VA examination.  
The veteran reported that currently, his pain had worsened.  
The veteran reported that he had pain in the left knee 
everyday, that it was 3-5/10, 10 being the worse pain 
experienced on a daily  basis.  The veteran reported no 
weakness in the left knee, but he did have morning stiffness.  
He had swelling, no heat or redness, no instability, or 
giving way, but his knee did lock.  He had no fatigability or 
lack of endurance.  He stated that the pain in the left knee 
radiated to the anterior tibia.  He also had pain climbing 
stairs.  For treatment, the veteran took diclofenac everyday.  
The veteran reported flare-ups that occurred about every 
couple of months, especially in the winter, which last for 
two or three days.  The precipitating factors were brisk 
walking or physical activity.  Alleviating factors include 
elevating the leg, icing the leg, and taking his pain 
medication.  On 


flare-ups, the veteran reported that his motion is further 
limited.  The veteran reported that he occasionally used 
crutches, and he used a brace when he had a flare-up.  The 
veteran also used a cane, but did not wear corrective shoes.  
The veteran had not had any recent surgery, no recent injury 
in the left knee, and no dislocation or subluxation.  

The veteran worked in the food service, in the Navy Bay.  
Sitting down helped his knees a lot.  The veteran reported 
that in the last year, he had only missed work two to three 
days.  He could only stand for about 30 minutes, walk for 10 
minutes, and when he sat, he had to stand every 10 minutes, 
otherwise his left knee hurt.  

The examiner noted that a November 2002 VA x-ray report 
indicated moderate advanced degenerative joint disease of the 
left knee.  On physical examination, the veteran was obese, 
in mild discomfort.  When he ambulated, he did have a limp.  
He did not bend his left knee; he placed it straight down, 
giving him an awkward gait.  On his examination of the left 
knee, there was some crepitation, no effusion, slight 
increase to warmth, no erythema.  Flexion was from 0 to 100 
degrees, there was pain at 100 degrees.  There was no further 
flexion due to pain.  Extension was to 0 degrees with pain at 
0 degrees.  There was no instability of the joint.  The 
veteran had difficulty walking on his toes on the left foot; 
it hurt but he was able to walk on his heels.  He was only 
able to squat to 170 degrees.  He had a lot of pain in the 
left knee.  He was able to stand on alternate legs.  Motor 
strength of the lower extremity was 5/5.  Sensation was 
decreased on the left lateral aspect of the knee and leg 
compared to the right.  Deep tendon reflexes were intact.  
There was tenderness to palpation all around the left knee 
joint.  With repetitive motion of the left knee, there was 
slight decrease in the range of motion from 0 to 80 degrees 
with increased pain at 80, no fatigue, weakness, or lack of 
endurance was noted.  There was no objective evidence of 
instability with use, no incoordination.  There was painful 
motion and fatigability with use, but no incoordination.  
There was painful motion and pain increased with repetitive 
use.  The veteran did describe flare-ups of pain.  The 
examiner opined that there would be additional limitations on 
the functional ability during flare-ups.  Currently, there 
was no recurrent subluxation or lateral instability of the 
left knee.  The examiner noted that the veteran had moderate 


degenerative joint disease.  There was no objective evidence 
of dislocated semilunar cartilage.  The diagnosis was that of 
post-traumatic arthritis of the left knee.  The veteran did 
not want an x-ray.  

III.  Legal Criteria and Analysis

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  

In rating the service-connected left knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5010, 5257, 5259, 5260 and 5261.  


In opinions of the VA General Counsel (VAOPGCPREC 23-97 and 
9-98), it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability might be rated separately based on limitation of 
motion and lateral instability and subluxation.  

As noted, the service-connected left knee disability is rated 
under the Diagnostic Code 5010 for traumatic arthritis.  
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  Degenerative arthritis is rated under 
Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  For the 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 


evaluation requires limitation of extension to 15 degrees or 
limitation of flexion to 30 degrees.  Id.  A 30 percent 
evaluation requires limitation of extension to 20 degrees or 
limitation of flexion to 15 degrees.  Id.  A separate rating 
for limitation of extension and for limitation of flexion may 
be assigned.  VAOPGCPREC 9-2004.

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.  A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the evidence shows severe recurrent 
subluxation or instability.  

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating under Diagnostic Code 5258.

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.  

In this case, the medical findings since the veteran's VA 
examination in July 2001 indicate that the veteran's service-
connected post-traumatic osteoarthritis status post lateral 
and medial meniscus tears has remained moderate.  Limitation 
of motion has remained at a non-compensable level.  For 
example, flexion of the knees has ranged from 90 to 100 
degrees, and extension has remained at 0 degrees, 
bilaterally.  Based on the rating schedule for limitation of 
motion of the knee as listed hereinabove, this range of 
motion would not reflect a compensable loss of movement.  

However, because the record reflects objective evidence of 
arthritis, a 10 percent rating, or in this case a 20 percent 
rating, is assignable to compensate for the veteran's pain, 
despite the demonstrated range of flexion and extension of 
the left knee.  

In this regard, the Board must address whether the veteran's 
left knee disability warrants additional compensation 
pursuant to 38 C.F.R. § 4.40 regarding functional 


loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v Brown, 8 Vet. App. 202 (1995).  Based on the VA 
and private evaluations, the examiners have noted that the 
veteran had moderate degenerative joint disease in the left 
knee with additional motion limited by pain, and additional 
pain on flare-ups and repeated use of the left knee.  
However, the examiners did not note any instability, 
subluxation, effusion or fluid in the knees.  Only swelling, 
crepitus and complaints of locking consistent with the 
demonstrated x-ray findings of moderate degenerative joint 
disease were noted.  This disability picture, in the Board's 
opinion, is reflective of no more than mild functional loss 
of motion due to pain for the left knee.  A 10 percent 
evaluation is assignable under Diagnostic Code 5003 for 
noncompensable limitation of motion of a major joint.  With 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and the veteran's 
increased symptomatology with flare-ups and repetitive 
motion, an additional 10 percent is assignable, yielding the 
current 20 percent evaluation.  The service-connected left 
knee disability has been evaluated by the RO under Diagnostic 
Code 5258, which provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain and effusion into the joint.  This is the only 
evaluation provided under this diagnostic code.  A basis for 
a rating in excess of 20 percent is not shown.

Although the examiner in December 2004 noted further 
limitation of motion due to pain on flare-ups or due to 
repeated use of the left knee, the reduced range of flexion 
and extension, with consideration of 38 C.F.R. §§ 4.40 and 
4.45, still remained at a level warranting no more than a 20 
percent rating.  For example, the veteran reported that he 
could only flex from 0 to 50 or 60 degrees during a flare-up 
or after repeated use.  On examination after repetitive use 
of the left knee, flexion was further limited to 80 degrees 
with increased pain at 80 degrees.  Nonetheless, there was no 
fatigue, weakness, or lack of endurance noted.  

Furthermore, in order to warrant a separate evaluation or a 
rating in excess of 20 percent for the service-connected 
post-traumatic osteoarthritis of the left knee, status post 
lateral and medial meniscal tears, the medical evidence would 
have to show either, ankylosis of the knee, subluxation or 
lateral instability, flexion limited 


to 15 degrees or extension limited to 20 degrees, or malunion 
of the tibia and fibula with marked knee disability.  In this 
case, the medical evidence of record does not show ankylosis 
of the left knee, subluxation, lateral instability, a 
compensable limitation of flexion or extension, or malunion 
of the tibia and fibula.  As such, a rating in excess of 20 
percent is not assignable under any code.  

Based on a review of the evidence in this case, the Board 
finds that a rating in excess of 20 percent for the service-
connected post-traumatic osteoarthritis of the left knee 
status post lateral and medial meniscus tears is not 
warranted.  The objective medical evidence shows findings 
consistent with moderate degenerative joint disease and mild 
functional limitation due to pain.  The Board is mindful of 
the veteran's complaints of additional pain on motion during 
flare-ups and after repetitive use; however, the Board finds 
that the 20 percent rating currently assigned accurately 
compensates the veteran for the increased pain on motion.  
The medical evidence of record does not show that a higher 
rating is warranted based on limitation of motion, functional 
loss due to pain, weakness, fatigability, incoordination, or 
pain on movement of a joint.  

An evaluation of 20 percent for the service-connected post-
traumatic osteoarthritis of the left knee status post lateral 
and meniscus tears is appropriate pursuant to Diagnostic Code 
5003 and 38 C.F.R. §§ 4.40, 4.45, 4.59 in light of the 
veteran's painful and weakened motion shown to be of a 
noncompensable degree.  Furthermore, the preponderance of the 
evidence is against a compensable evaluation for disability 
rated on the basis of any instability or recurrent 
subluxation of the knees pursuant to Diagnostic Code 5257.

As such, the preponderance of the evidence is against the 
veteran's claim for an increased rating for the service-
connected left knee disability, and his claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

An increased rating for the service-connected post-traumatic 
osteoarthritis of the left knee, post lateral and medial 
meniscus tears, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


